OFFICE    OF TNE   ATTORNEY   GENERAL    OF TEXAS




iionorebleD. C. Greer



Dear Sir:




                                              i4tb4r or ~0~4mr   9,
                                             f this Dopartmont upon

                                              ration of m4toz rrhi4148
                                              44 of 8ale in another
                                              e4n (LOU, wail6 thm
                                       dl In Sootton   r)#aboto    quote6
                                      4 oporatrd   unQ4r   it8   own
                                      44 in BOW    oth4r   Stat4   for
                                     ct (b) when a sombinatlon of
                                    nb the  other,  both OS whloh
                                     in nnother~Stat4 r- the
                         4n year; (4 1 It ‘yuQation1-b i8 444u4raQ
                       a, woul.6 the )3.00   i4r bo payable on the
                       g the lnotirspower, as well as the 74hi414
                       If  iiu4etion  l-a $4 answsred ln the artlram-
                      l be any conrlset behrsn S44tienr 2 4xd S
                     oted Statutes ineofar a8 a paareng4r-typ4

          "(2) Consldsringthe fast that srery rehiole at on4
     time or another has been eoU, re-4Old or tmded, under
     what ciroumetanaeswould the paynmt of the $5.00 t4r
     apply if either Queatlons l-a or l-b 4r4 armwere in the
    negative?
    Eonorable   D. C. Greer,   page e


              “(3) <Gould the payment of the ~‘3.00 fee required
         under Sectlon 2 ebove quoted apply when two vehicles,
         both properly registered  ir? another state, OGB being
         towed behind the other, are transported    through this
         Ltate and no eal4 ie contemplated?”
              Theee questiona are controlled by the following
    proviso quoted from Seotlon i3,~tiole f327b.Vernon’s mno-
    tated Penal Code of Texas:
                “Provided,however,      none of the   provisionsof this
         section shall apply to or exempt the operator,             owner or
         lessee of any motor vehiole being drireti under its own
         powm, or towed or otherwise transported             by bskng at-
         taohed or ooupled to aone other vehicle from or through
         this State over the highivsys thereof,          for the purrpore of
         ssla, re-sals     or trade ir!another    atate,     or after having
         been sold, resold,      or traded to ~lny pereon, oompany,
         aorporation,     or asrooiation    in another stat*, but eaoh
         auoh motor vehiole shall be rogiatered           for the department
         through the oounty tax collector        of the firat oounty
         through which a&id motor vohia1.spaaeee arter             entering
         ttls State; or ii moving from this atate to another
         state, of the county from whiofr aaid motor vehiole first
         moved, and a registration       fee of #a.00 tar eaoh euoh
         tohlcle    shall be paid to said tax colleotor         unless suoh
         motor vehicle &s been previously         registered     rtth the
         department    in lawful manner and lloenee fees paid. . . .*
               Whether or not a vehicle     so operated through or wlthln
    the State of Texas has been registered       in another state for the
    ourrent reglstrction     year is Immaterial.    tie therefore answer
    your question 1 (a) in the affirmative.        The above quoted pro-
    vialon of the statute provides that the fee ia payable whether
    the vahlole is moving under its own power or is being towed
    or otherwise transportad,     whioh answera your queetlon 1 (b) in
    the arrlrmative.     For  the same reason queetion 1 (0) is answered
    In the affirmative,    it appearing from the statute that the $3.00
    fee is payable upon aaoh and every vehlole moved from or through
    this Stats, regclrdless of how it is moved.




k
                                                                              690



Honorabla    D. 0. Greet, page 3


          No c0diiat appsara betwaen s~otiona 2 and 3 0r
Artlole 829b.  seotion 3 relater only to the tmaporrry
reglrtratlon0r a non-reeiaentpaWeAgOrcar; s.r the pa8aerimr
oar is 60 operated arrto rall rlthln the quotaa prod80 or
Section 2, Section 3 would bar0 no application.
             It la unasoesrary to oowldar your QUO8tiOA
                                                      8 aiAO0
all three    prior   quoatlona   hare   boon   uunrad   in the arrirmutira.
          Your question 3 la again eontrolledby the provialona
or 6OOtiOA  8, Artid. 889b. Ir A0 sale ie eORt~platOa the
prod*0 quoted would hare A0 applloatiom,8inoo It lp dr id4
rtater that It applier only In the oam ot oparatlon over the
hIghWaya of Texea for the purpors of 8610, mm&la or trade in
anothar ateto or ertor bavfng bson #old, rasolA or traded to
aAYPbraOAtaompany, oorporatlcmor arlooiation in anothor 8tats.
             Ye eAoloae   oopisa 0r opiAloAa Ekunber9         O-9,   0464,
O-l893 ana O-2063, whloh relate to '6imilarquestion8 arising
ruzaorArtiole 02lb.
                                                  Youra wry     truly




ROrAJ&

3iNNCLoSW~

                      APFROVEDDEC